I concur in all that is said in this decision, but I think in the case of Guile v. Greenberg, 192 Minn. 548, 257 N.W. 649, cited with approval herein, the second paragraph of the syllabus is not accurate when it says there is no contributory negligence where the actions *Page 554 
of plaintiff "in no way contributed to, were a substantial factor in, or a material element to the happening of a collision with defendant's car which resulted in his injuries." It seems to me cases can be readily suggested where a plaintiff's negligence had no active part in producing an accident or collision between two vehicles but where such negligence nevertheless proximately contributed to cause his injury.